February 22, 2011 Via EDGAR Mr. Ethan Horowitz Branch Chief Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7010 Re: Swift Energy Company Form 10-K for Fiscal Year Ended December 31, 2009 Filed February 26, 2010 File No. 001-08754 Dear Mr. Horowitz:This letter is in response to your letter dated February 16, 2011, regarding above mentioned filings.The numbered item below corresponds to the numbered item of your comment letter and is followed by the Company’s response. Form 10-K for Fiscal Year Ended December 31, 2009 Item 2. Properties Domestic Proved Undeveloped Reserves. page 13 SEC Comment: 1. In your February 3, 2011 response to our January 6, 2011 comment, you stated that the shortage of hydraulic fracturing services was a primary cause of the delay in drilling proved undeveloped locations in your AWP field.Your statement, “During 2009 and throughout 2010, as the Company conducted vertical and horizontal drilling operations in this field, there was limited access to hydraulic fracturing equipment and other completion services, requiring the Company to delay and defer some development drilling.” seems to indicate that these shortages were a known factor and should have led to the removal from the proved category of those undeveloped AWP locations that were not scheduled to be drilled within five years of booking.Please remove such locations from your PUD reserves in future Exchange Act filings. Company Response: As requested, in future Exchange Act filings with the Commission, the Company will not include in its proved reserves any undeveloped AWP locations that are not scheduled to be drilled within five years of booking.This necessarily means that those PUD reserves in the AWP field booked more than five years prior to year-end 2009 which were included in the Company’s proved reserves at year-end 2009, as reported in Swift Energy’s prior Form 10-K, which PUD reserves are the subject of this comment, have been removed from the Company’s proved reserves at year-end 2010. Closing Comments: In light of the Company’s response above, we would very much appreciate being advised if we have now cleared these comments, if possible prior to the Company’s filing of its 2010 Form 10-K, which it has scheduled to do Wednesday, February 23rd. Should any additional information be required, or if you have any questions regarding this letter or further comments, please contact our outside securities counsel, Donald W. Brodsky, Baker & Hostetler, LLP, at 713.646.1335. Sincerely, /s/ Alton D. Heckaman, Jr. Alton D. Heckaman, Jr. Executive Vice President and Chief Financial Officer cc:Securities and Exchange Commission (via facsimile) Swift Energy Company Terry E. Swift Bruce H. Vincent Chris Abundis Baker & Hostetler, LLP Donald Brodsky
